DETAILED ACTION
This communication is in response to the Amendments filed on 09/28/2021. Claims 3-4, 7-8, 12-13, 15-16, are pending and have been examined. 
All objections/rejections not mentioned in this Office Action has been withdrawn by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 97554594 and US 10347257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record Lin teaches an audio signal encoding method, comprising: obtaining, by the communication terminal, initial quantized energy envelope for each of a plurality of subbands of a current frame of the digital audio signal (see Figure 1, step 102, amplitude envelope of each coding subband is calculated and  Figure 1, step 103, the amplitude envelope of each coding subband is quantized, ;quantizing, based on the allocated bits, by the communication terminal, at least a part of spectral coefficients included in the at least one subbands (see Figure 1, step 105, where lattice vector and sphere vector quantization performed); and obtaining, by the communication terminal, a bitstream includes the quantized spectral coefficients (see Figure 1, step 106 the coding stream is constructed); converting, by the communication terminal, the analog audio signal into a digital audio signal. However, Lin does not specifically teach obtaining, by a communication terminal (see [0035], audio coding device), an analog audio signal and the initial quantized energy envelope of each subband besides the some subbands in the plurality of subbands.
Eguchi does teach obtaining, by a communication terminal (see [0035], audio coding device), an analog audio signal (see [0042], segment of analog signal is received); converting, by the communication terminal, the analog audio signal into a digital audio signal (see [0042], A/D conversion); and allocating, based on the adjusted quantized energy envelopes of the some subbands and the initial quantized energy envelope of each subband besides the some subbands in the plurality of subbands, by 
Kawashima teaches wherein the adjustment factor for each of the some subbands is determined according to a flag indicates signal type of each of the some subbands respectively (see [0091], [0097] where harmonic structures in the low band are emphasized). Furthermore, Kawashima teaches wherein the signal type of the subband is either harmonic or not harmonic (see [0091], as a function of harmonic structure present in the low band). However, Lin in view of Eguchi in view of Kawashima does not specifically teach wherein the adjustment factor for the first subband is further 
Shimada does teach wherein the adjustment factor for the first subband is further determined according to reference information of a previous frame adjacent to the current frame (see [0045], [0046], where gain corrector uses information from a past frame to correct gain for current frame).
	However, none of the prior art either alone or in combination thereof teaches the combination of limitations as recited in the independent claims. More specifically, the limitation of ““wherein the reference information of the previous frame indicates whether two consecutive subbands in the previous frame are allocated with bits” are not taught by the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toyama (US 7,016,502) is cited to disclose encoding with respect to adjacent bands and bits (see col 19, lines 60-col. 20, lines 2). Nishio (US 2003/0088423) is cited to disclose quantization and encoding based on number of bits and encoding differences of scale factors based on adjacent bands (see [0090]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

11/07/2021